DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of the Terminal Disclaimer dated 06/17/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 5, 9-11 are rejected under 35 U.S.C. 102 (a)(2)as being anticipated by Kim (US 2015/0228911).

Regarding Claims 1, 5, Kim teaches a material represented by Compound 81 (page 20):


    PNG
    media_image1.png
    358
    470
    media_image1.png
    Greyscale

Compound 81 reads on applicants’ Formula 1 wherein R4 = thiazole; R5 = phenyl; R3 = no substitution; R1 and R2 = pyrimidine (per claim 1); R3 = H (per claim 4).

Regarding Claims 9-11 and 15, Kim teaches an OLED containing an anode and a cathode with an organic layer in between (paragraphs 81-90). GF1 (Compound 81) is a host material in the light emitting layer which also contains a dopant (paragraph 138) (per claims 9-10). The dopant can be phenyl-pyridine inclusive such as 2Irpic bis[3,5-difluoro-2-(2-pyridyl)phenyl](picolinato)iridium (III) (paragraph 166) (per claim 11).
Compound 81 and a dopant are viewed as a formulation (per claim 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0228911).

Regarding Claim 3, Kim teaches the compound of claim 1 wherein R2, R4 and R5 are aryl or heteroaryl. Compound 81 is derived from generic Formula 1 (GF1):

    PNG
    media_image2.png
    260
    449
    media_image2.png
    Greyscale

Ring A is the central phenyl ring in Compound 81 which is represented by Formula 1A (paragraph 14):


    PNG
    media_image3.png
    142
    386
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    426
    497
    media_image4.png
    Greyscale

In Compound 81, R7 and R8 = H. The above groupings show R7 and R8 can also be aryl or heteroaryl resulting in R2-R5 as aryl or heteroaryl as obvious variants of GF1.
	 It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have made a variety of derivatives of GF1 by selecting various functional equivalent substituents which would have included the above variant showing  reads on the instant limitations, absent unexpected results (per claim 3).

	
Regarding Claim 4, Kim teaches the compound of claim 1 relying on Compound 81 which is derived from GF1. Compound 81 is a positional isomer to applicants’ Formula 2 based on the position of R1. GF1 shows that the pendant groups can be in various positions as shown below:

    PNG
    media_image5.png
    530
    401
    media_image5.png
    Greyscale

In Compound 81 the pyrimidine group is located at R3; Formula 2 show R1 as Kim’s R2 position (one carbon over). R1-R13 are functionally equivalent positions wherein each option gives rise to obvious variant of GF1. 
	 Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to have made a variety of derivatives of GF1 by selecting various functional equivalent substituents which would have included the above variant with one of the pyrimidine groups as Kim’s R2 group which reads on the instant limitations, absent unexpected results (per claim 4).

	
	
Regarding Claim 7, Kim teaches the compound of claim 1 relying on Compound 81 which is derived from GF1. Compound 81 shows R2 as pyrimidine as defined in R1-R13. Applicants’ R2 which corresponds to Kim’s R9-R12 as also be hydrogen.

    PNG
    media_image5.png
    530
    401
    media_image5.png
    Greyscale

	 Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to have made a variety of derivatives of GF1 by selecting various functional equivalent substituents which would have included the above variant wherein R9-R12 = hydrogen which reads on the instant limitations, absent unexpected results (per claim 7).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/022891) in view of Cosimbescu (US 2005/0089715).

Regarding Claim 14, Kim teaches the OLED of claim 9 but fails to mention the application area.
Cosimbescu teaches OLEDs can be used in a display device and a lighting device (paragraph 14). 
As both Kim and Cosimbescu teach OLEDs and Cosimbescu teaches OLEDs can be used in a display device and a lighting device, it would have been obvious to one of ordinary skill in the art before the filing date of invention to have used the OLED of Kim in known application areas which would have included incorporation into a lighting device which reads on the instant limitations, absent unexpected results (per claim 14).	

	   
Allowable Subject Matter I
Claims  2, 6, 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to show:
R1 (per claim 2)
R4 and R4 as phenyl (per claim 6)
Formula 1 in a blocking layer (per claim 12)
Formula 1 in a transport layer (per claim 13)

Allowable Subject Matter I
The following is a statement of reasons for the indication of allowable subject matter as applicant claims the compound of claim 8; the device of claim 14.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Kim teaches Compound 81 but fails to teach the claimed compound or device. 
Claims 8 and 16 allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786